Notice of Allowance 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the reply filed on 06/16/2022
Claims 1-9 are allowed 

Response to Arguments
Applicant’s arguments, see remarks, filed 6/16/2022, with respect to the arguments on claim 1 regarding reason to combine, regarding claim 2, the argument regarding lack if independent movement of the input and output rod have been fully considered and are persuasive.  The 103 rejection of independent claims 1, 2, and 6 have been withdrawn. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claim(s) 1, 2, 6

Mahnkopf (U.S. Pub No. 20160107628) teaches a braking system with an input and output rod where an electric motor connected to the output rod acts as a break booster

Cann (U.S. Pub No.20160339890) teaches a break booster system which uses a rack and pinion assembly which uses a set of two motors to act as a break booster

Zhu (CN204567647U) teaches a break booster system which uses a set of two racks and pinion gears 

Monzaki (U.S. Pat No. #5236257) teaches “A pressure generating apparatus for a hydraulic brake system, including a master cylinder having a pressure piston which partially defines a pressure chamber and which is advanced to generate a fluid pressure in the pressure chamber in response to an operation of a brake operating member.” [abstract]


The features of 

“a first electric motor that generates an assisting force with the input rod;
a second electric motor that adjusts displacement of the output rod;
a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement,” of claim 1

“a first rack including a first input rack gear portion that engages the first pinion gear and a first output rack gear portion different from the first input rack gear portion;
a second rack including a second input rack gear portion that engages the second pinion gear and a second output rack gear portion different from the second input rack gear portion;
an output pinion gear that is rotatably supported by the output rod and that engages with the first output rack gear portion and the second output rack gear portion;” of claim 2

“a first electric motor that generates an assisting force with the input rod;
a second electric motor that adjusts displacement of the output rod;
a controller that controls the first electric motor and the second electric motor to independently control an operation force acting on the input rod and the displacement;” of claim 6

When taken in the context of the claims as a whole, were not revealed in the prior art teachings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668